 

Case 1:19-cv-01389-GBD-SDA Document 119 Filed 08/10/20 Page 1 of 1

Littler Mendelson, PC
900 Third Avenue
New York, NY 10022.3298

Christine L. Hogan
212.583.2676 direct
212.583.9600 main
212.898.1116 fax
clhogan@littler.com

 

August 7, 2020

VIA ECF sO ‘aa, 2B
Hon. George B. Daniels Lorde. 8 Donk

United States District Court

 

Southern District of New York Gadige BManiels, U.S.DJ,_
500 Pearl St., Room 1310 '
New York, NY 10007-1312 Dated: AUG 10 2020

 

Re: Jamiel v. Maison Kayser@usa.com et al., Case No. 19-cv-1389 (GBD) (SDA)
Request for One-Week Extension on Filing Objections to Magistrate’s Report and
Recommendations

Dear Judge Daniels:

We represent Defendants in the above-referenced matter. In accordance with Your Honor’s Individual
Rules, we write to request a one-week extension on the deadline to file Defendants’ Objections to
Magistrate Aaron’s most recent Report and Recommendations, from August 11, 2020 until August 18,
2020. (See Fed. R Civ. Proc. 72(b)(2); Dkt Nos. 95, 112). This is Defendants’ first request for such extension.
Defendants’ counsel did not ask Plaintiff for consent to extend this deadline given Plaintiff’s lack of
cooperation in this litigation thus far.

On July 28, 2020, Judge Aaron filed his Report and Recommendations on Defendants’ second partial
motion to dismiss. (See Dkt. No. 112}. While a party traditionally has 14 days to submit any objections to
a Magistrate’s Report and Recommendations (see Fed. R Civ. Proc. 72(b)(2}), the effects from Tropical
Storm Isaias has left Defendants’ counsel with diminished access to internet and cell phone service for
several days—resulting in counsel’s severely limited capacity to use necessary resources for finishing
Defendants’ Objections. The one-week extension will allow Defendants’ counsel to address these
unforeseen issues before completing and filing Defendants’ Objections.

We thank the Court for its time in addressing this matter.

Respectfully submitted,

(Zeb bap —

Christine L. Hogan

cc: Akeel Abdul Jamiel, Pro Se Plaintiff (by email — certificate of service below)
